     Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 1 of 15 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNATI


TRUSTEES OF THE SOUTHWEST OHIO
REGIONAL COUNCIL OF CARPENTERS
PENSION PLAN
6100 Oak Tree Boulevard, Suite 190
Independence, Ohio 44131
     and
TRUSTEES OF THE OHIO CARPENTERS’                        Case No.
HEALTH FUND
700 Tower Drive, Suite 300
Troy, Michigan 48098
     and
TRUSTEES OF THE OHIO CARPENTERS
JOINT APPRENTICESHIP & TRAINING
TRUST FUND
361 Breaden Lane
Monroe, Ohio 45050



           Plaintiffs,
v.

D.A.G. CONSTRUCTION CO., INC.
4924 Winton Road
Cincinnati, Ohio 45241

           Defendant.




                                        COMPLAINT

       1.        This is an action pursuant to the Employee Retirement Income Security Act of

1974, 29 U.S.C § 1001, et seq. Plaintiffs, Trustees of the Southwest Ohio Regional Council of

Carpenters Pension Plan, Trustees of the Ohio Carpenters’ Health Fund, and Trustees of the Ohio
    Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 2 of 15 PAGEID #: 2




Carpenters Joint Apprenticeship & Training Trust Fund (collectively the “Funds”) are employee

benefit plans that provide for pension and healthcare benefits. Defendant, D.A.G. Construction

Co., Inc. is a union construction and maintenance contractor that performs services in Ohio.

Defendant is obligated to remit contributions and withholdings to Plaintiffs based upon the number

of hours worked by covered employees. Defendant has failed, or otherwise refuses, to remit full

and correct contributions for work performed under a collective bargaining agreement. Plaintiffs

are entitled to delinquent contributions, liquidated damages, interest, and withholdings for work

performed by Defendant’s employees under a collective bargaining agreement. Plaintiffs have a

fiduciary duty to attempt to collect all amounts due to the Funds, and therefore this suit is levied.

                                 JURISDICTION AND VENUE

       2.      This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction is conferred upon this Court pursuant to ERISA

§§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for failing to

make required contributions to an employee benefit plan. Jurisdiction is also conferred upon this

Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947 (“LMRA”), 29

U.S.C. § 185(a), as this suit alleges violations of a collective bargaining agreement involving an

employer and labor organization.

       3.      Venue is appropriate in this Court under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2)

because the cause of action described herein is occurring within the jurisdiction of the U.S. District

Court for the Southern District of Ohio, Western Division at Cincinnati.

                                             PARTIES

       4.      Plaintiffs, Trustees of the Southwest Ohio Regional Council of Carpenters Pension

Plan (“Pension Plan Trustees”), are the fiduciaries of the Southwest Ohio Regional Council of




                                                  2
    Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 3 of 15 PAGEID #: 3




Carpenters Pension Plan (“Pension Plan”), a multiemployer, employee benefit plan and employee

pension benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA

§ 3(3), 29 U.S.C. § 1002(3); and ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A). The Pension Plan

resides in Southern Ohio, and is administered at 6100 Oak Tree Boulevard, Suite #190,

Independence, Ohio 44131.

         5.   Plaintiffs, Trustees of the Ohio Carpenters’ Health Fund (“Health Fund Trustees”),

are the fiduciaries of the Ohio Carpenters’ Health Fund (“Health Fund”), a multiemployer,

employee benefit plan and employee welfare benefit plan within the meaning of ERISA §

3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3); and ERISA § 3(1)(A), 29

U.S.C. § 1002(1)(A). The Health Fund resides in Southern Ohio, and is administered at 700 Tower

Drive, Suite #300, Troy, Michigan 48098.

         6.   Plaintiffs, Trustees of the Ohio Carpenters Joint Apprenticeship & Training Trust

Fund (“Apprenticeship Fund Trustees”), are the fiduciaries of the Ohio Carpenters Joint

Apprenticeship & Training Trust (“Apprenticeship Fund”), a multiemployer, employee benefit

plan and employee welfare benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. §

1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3); ERISA § 3(1)(A), 29 U.S.C. § 1002(1)(A). The

Apprenticeship Fund maintains its principal place of business at 361 Breaden Lane, Monroe, Ohio

45050.

         7.   Defendant, D.A.G. Construction Co., Inc. (“Defendant” or “D.A.G.”) is a

corporation organized under the laws of the State of Ohio with its principal place of business

located at 4924 Winton Road, Cincinnati, Ohio 45241. At all material times herein, D.A.G. was

an employer as defined by Section 3(5) of ERISA, 29 U.S.C. § 1002(5); and Section 2(2) of the




                                              3
    Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 4 of 15 PAGEID #: 4




LMRA, 29 U.S.C. § 152(2). D.A.G. is engaged in interstate commerce and affecting commerce as

defined in ERISA § 3(11) and (12), 29 U.S.C. § 1002(11) and (12).

                                     RELEVANT FACTS

       8.      The Pension Plan was established by an Amended Agreement and Declaration of

Trust (“Pension Plan Trust Agreement”) for the purpose of providing pension benefits. (Exhibit

A, Pension Plan Trust Agreement, Article II, Sections 1, 8). The Pension Plan is an “employee

pension benefit plan” as defined by ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A) and is a “multi-

employer plan” as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

       9.      The Pension Plan is administered by the Pension Plan Trustees, a joint board of

trustees composed of an equal number of employee and employer representatives as required by

LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5). The Pension Plan Trustees act as the “plan sponsor” of

the Pension Plan as defined by ERISA § 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii).

       10.     The Health Fund was established by an Agreement and Declaration of Trust

(“Health Fund Trust Agreement”) for the purpose of providing health benefits to employees and

beneficiaries. (Exhibit B, Health Fund Trust Agreement, Article II, Sections 1, 8). The Health Fund

is an “employee welfare benefit plan” as defined by ERISA § 3(1)(A), 29 U.S.C § 1002(1)(A) and

is a “multi-employer plan” as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

       11.     The Health Fund is administered by the Health Fund Trustees, a joint board of

trustees composed of an equal number of employee and employer representatives, as required by

LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5). The Health Fund Trustees act as the “plan sponsor” of

the Health Fund as defined by ERISA § 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii).

       12.     The Pension Plan was established by an Amended Agreement and Declaration of

Trust (“Pension Plan Trust Agreement”) for the purpose of providing pension benefits. (Exhibit




                                                4
    Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 5 of 15 PAGEID #: 5




A, Pension Plan Trust Agreement, Article II, Sections 1, 8). The Pension Plan is an “employee

pension benefit plan” as defined by ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A) and is a “multi-

employer plan” as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

       13.     The Pension Plan is administered by the Pension Plan Trustees, a joint board of

trustees composed of an equal number of employee and employer representatives as required by

LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5). The Pension Plan Trustees act as the “plan sponsor” of

the Pension Plan as defined by ERISA § 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii).

       14.     The Pension Plan and Health Fund Trustees are vested with the authority to collect

employer contributions due to Pension Plan and Health Fund. (Exhibit A, Pension Plan Trust

Agreement, Article II, Section 4; Exhibit B, Health Fund Trust Agreement, Article II, Section 4).

Pursuant to this authority, the Pension Plan Trustees and Health Fund Trustees adopted a joint

Collection and Delinquency Control Program (“Collection Policy”). (Exhibit D, Collection

Policy).

       15.     At all relevant times, the Labor Relations Division, Cincinnati Division, AGC of

Ohio, Inc., Associate General Contractors of America, was D.A.G.’s authorized representative for

collective bargaining.

       16.     At all relevant times, D.A.G. was an employer bound to the terms of a collective

bargaining agreement between the Labor Relations Division, Cincinnati Division, AGC of Ohio,

Inc., Associate General Contractors of America and the Indiana/Kentucky/Ohio Regional Council

of Carpenters, and its predecessors. The collective bargaining agreements which are relevant to

this Complaint are the 2011-2014 Carpenters’ Agreement (Exhibit E) and the 2014-2017

Carpenters’ Agreement (collectively, “the CBA”). (Exhibit F).




                                               5
      Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 6 of 15 PAGEID #: 6




        17.    As an employer party to the CBA, D.A.G. is obligated to submit hours worked

reports and remit contributions to the Funds and deductions to the Union based upon the number

of hours of covered work performed on its behalf. (Exhibit E, 2011 CBA, Article XIII at ¶¶ 72,

89, 92, 95 and Appendix A; Exhibit F, 2014 CBA, Article XIII at ¶¶ 75, 92, 95, 98 and Appendix

A).

        18.    The CBA further requires that any subcontracting of covered work must be to an

employer which is also a party to a CBA with the Union. (Ex. E, 2011-14 CBA, Art. XIII and XIV,

p. 15-17; Ex. F, 2014-17 CBA, Art. XIII and XIV, p. 17-19).

        19.    The Plaintiffs and the Union retained Clark, Schaefer, Hackett & Co. to examine

D.A.G.’s books and records and perform procedures intended to assist the Funds’ Trustees in

determining whether D.A.G. had complied with its contribution obligation.

        20.    The Payroll Compliance Report prepared by Clark, Schaefer, Hackett & Co.

revealed thirty-six instances in the years 2011 through 2015 where which D.A.G. used non-union

subcontractors to perform work covered by the CBA. No contributions were made to the Funds or

deductions remitted to the Union for the covered work performed on D.A.G.’s behalf by these

subcontractors. A copy of the Payroll Compliance Report is attached hereto as Exhibit G.

        21.    The CBA includes a Subcontracting Addendum, which allows for the use of non-

union subcontractors for certain work without the requirement to contribute to the Funds, provided

certain preconditions and notice requirements are met. (Ex. E, 2011 CBA, p. 24 (unnumbered);

Ex. F, 2014 CBA, p. 24 (unnumbered)).

        22.    D.A.G. did not satisfy the preconditions and notice requirements of the

Subcontracting Addendum.




                                                6
    Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 7 of 15 PAGEID #: 7




       23.     Despite having an obligation to report and contribute to the Funds for all hours of

covered work performed on its behalf, D.A.G. subcontracted substantial amounts of covered work

to non-union employers and failed to report and contribute to the Funds for the work performed

by those subcontractors.

       24.     The Payroll Compliance Report concludes that D.A.G. underpaid contributions to

the Pension Fund by $345,243.09, to the Health Fund by $308,537.62, and to the Apprenticeship

Fund by $20,562.53.

       25.     As a result of Defendant’s conduct, Defendant is liable to Plaintiffs for delinquent

contributions, liquidated damages, interest and reasonable attorney’s fees pursuant to ERISA §

502(g)(2), 29 U.S.C. § 1132(g)(2), and LMRA § 301, 29 U.S.C. § 185.

                                           COUNT I
                             Failure to Remit Contributions/Reports
                                 ERISA § 515, 29 U.S.C. § 1145

       26.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       27.     As an employer party to the CBA, D.A.G. is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund and Apprenticeship Fund, in addition to other employee benefit

funds. (Exhibit E, 2011 CBA, Article XIII at ¶¶ 72, 89, 92, 95 and Appendix A; Exhibit F, 2014

CBA, Article XIII at ¶¶ 75, 92, 95, 98 and Appendix A).

       28.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E, 2011

CBA, Article XIII at ¶¶ 91 and 94; Exhibit F, 2014 CBA, Article XIII at ¶¶ 94, 97). Furthermore,

throughout the relevant time period, D.A.G. routinely submitted contributions to Plaintiffs, along

with monthly remittance forms which contained the following language: “I hereby certify the

information submitted on this report is true and correct and agree to be bound by the terms of


                                                 7
    Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 8 of 15 PAGEID #: 8




payment to the funds covered by this reporting form, as set forth in the collective bargaining and

trust agreement.”

       29.     The Trust Agreements require that employers remit contributions in accordance

with the terms of the applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II,

Section 2; Exhibit B, Health Fund Trust Agreement, Article II, Section 2).

       30.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted collection policies. (Exhibits C and D, Collection

Policies). The CBA and Collection Policies require contributing employers to make fringe benefit

contributions in the month following the month in which the work was performed. (Exhibit C,

Section A(1) and Exhibit D).

       31.     Despite having an obligation to submit hours worked reports and remit

contributions to the Funds, D.A.G. failed or otherwise neglected to report and remit all required

contributions to the Funds.

       32.     An examination of D.A.G.’s payroll records was conducted for the period of

January 1, 2009 through June 30, 2016 (“the Audit Period”). (Exhibit G, Payroll Compliance

Report).

       33.     As disclosed in the resulting Payroll Compliance Report, D.A.G. failed to report

51,406.99 hours of work covered under the CBA performed by subcontractors on its behalf

between 2011 and 2015, and also failed to make the required fringe benefit contributions for those

hours. The fringe benefit contributions D.A.G. failed to remit to the Pension Fund by $345,243.09,

to the Health Fund by $308,537.62, and to the Apprenticeship Fund by $20,562.53. (Exhibit G,

Payroll Compliance Report, Sched. 1.2).




                                                8
    Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 9 of 15 PAGEID #: 9




       34.     D.A.G.’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and therefore

Plaintiffs are entitled to delinquent contributions, liquidated damages, accruing interest, and

reasonable attorney’s fees pursuant to ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2).

                                         COUNT II
                 Breach of Contract & Failure to Remit Contributions/Reports
                                LMRA § 301, 29 U.S.C. § 185

       35.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       36.     As an employer party to the CBA, D.A.G. is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund and Apprenticeship Fund, in addition to other employee benefit

funds. (Exhibit E, 2011 CBA, Article XIII at ¶¶ 72, 89, 92, 95 and Appendix A; Exhibit F, 2014

CBA, Article XIII at ¶¶ 75, 92, 95, 98 and Appendix A).

       37.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E, 2011

CBA, Article XIII at ¶¶ 91 and 94; Exhibit F, 2014 CBA, Article XIII at ¶¶ 94, 97). Furthermore,

throughout the relevant time period, D.A.G. routinely submitted contributions to Plaintiffs, along

with monthly remittance forms which contained the following language: “I hereby certify the

information submitted on this report is true and correct and agree to be bound by the terms of

payment to the funds covered by this reporting form, as set forth in the collective bargaining and

trust agreement.”

       38.     The Trust Agreements require that employers remit contributions in accordance

with the terms of the applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II,

Section 2; Exhibit B, Health Fund Trust Agreement, Article II, Section 2).

       39.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted collection policies. (Exhibits C and D, Collection


                                                 9
   Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 10 of 15 PAGEID #: 10




Policies). The CBA and Collection Policies require contributing employers to make fringe benefit

contributions in the month following the month in which the work was performed. (Exhibit C,

Section A(1) and Exhibit D).

       40.     Despite having an obligation to submit hours worked reports and remit

contributions to the Funds, D.A.G. failed or otherwise neglected to report and remit all required

contributions to the Funds.

       41.     An examination of D.A.G.’s payroll records was conducted for the period of

January 1, 2009 through June 30, 2016 (“the Audit Period”). (Exhibit G, Payroll Compliance

Report).

       42.     As disclosed in the resulting Payroll Compliance Report, D.A.G. failed to report

51,406.99 hours of work covered under the CBA performed by subcontractors on its behalf

between 2011 and 2015, and also failed to make the required fringe benefit contributions for those

hours. The fringe benefit contributions D.A.G. failed to the Pension Fund by $345,243.09, to the

Health Fund by $308,537.62, and to the Apprenticeship Fund by $20,562.53. (Exhibit G, Payroll

Compliance Report, Sched. 1.2).

       43.     Defendant’s conduct is in breach of the CBA, Trust Agreements, and Collection

Policy, and therefore Plaintiffs are entitled to relief pursuant to LMRA § 301, 29 U.S.C. § 185.

                                            COUNT III
                          Failure to Pay Liquidated Damages and Interest
                                   ERISA § 515, 29 U.S.C. § 1145

       44.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       45.     As an employer party to the CBA, D.A.G. is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund and Apprenticeship Fund, in addition to other employee benefit


                                                10
  Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 11 of 15 PAGEID #: 11




funds. (Exhibit E, 2011 CBA, Article XIII at ¶¶ 72, 89, 92, 95 and Appendix A; Exhibit F, 2014

CBA, Article XIII at ¶¶ 75, 92, 95, 98 and Appendix A).

       46.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E, 2011

CBA, Article XIII at ¶¶ 91 and 94; Exhibit F, 2014 CBA, Article XIII at ¶¶ 94, 97). Furthermore,

throughout the relevant time period, D.A.G. routinely submitted contributions to Plaintiffs, along

with monthly remittance forms which contained the following language: “I hereby certify the

information submitted on this report is true and correct and agree to be bound by the terms of

payment to the funds covered by this reporting form, as set forth in the collective bargaining and

trust agreement.”

       47.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted collection policies. (Exhibits C and D, Collection

Policies). The CBA and Collection Policies require contributing employers to make fringe benefit

contributions in the month following the month in which the work was performed. (Exhibit C,

Section A(1) and Exhibit D).

       48.     The Collection Policies provide that, in the event an employer is delinquent in

contributing to the fringe benefit funds and the matter is referred to counsel for collection, the

employer is obligated to pay liquidated damages to the Pension Fund of 20% of the amount of the

unpaid contributions, along with simple interest at the rate of 1% per month on the unpaid

contributions, beginning from the due date, plus attorney’s fees and court costs. (Exhibit C,

Pension Fund Collection Policy, Sections C, D). The employer is likewise obligated to pay

liquidated damages to the Health Fund of 10% of the amount of the unpaid contributions, plus

10% interest per year (Exhibit D, Health Fund Collection Policy, ¶ 5).




                                               11
   Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 12 of 15 PAGEID #: 12




       49.     The Collection Policy further provides that in the event an audit of an employer’s

payroll records reveals that the amount contributed by the employer was at least 5% less than the

amount due and owing, the employer will be responsible for the full expenses of the audit. (Exhibit

C, Pension Fund Collection Policy, Section F).

       50.     The expenses incurred by Plaintiffs for the audit of Defendant’s payroll records

total $4,500.00.

       51.     Under the terms of the Collection Policies and 29 U.S.C. §1132(g), Defendant is

liable to Plaintiffs for all unpaid contributions, liquidated damages, interest, audit expenses, and

attorney’s fees and costs.

       52.     Defendant’s conduct is in violation of ERISA §515, 29 U.S.C. §1145, and Plaintiffs

seek to remedy that violation pursuant to ERISA §515, 29 U.S.C. §1145.

                                         COUNT IV
             Breach of Contract & Failure to Pay Liquidated Damages and Interest
                                LMRA § 301, 29 U.S.C. § 185

       53.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       54.     As an employer party to the CBA, D.A.G. is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund and Apprenticeship Fund, in addition to other employee benefit

funds. (Exhibit E, 2011 CBA, Article XIII at ¶¶ 72, 89, 92, 95 and Appendix A; Exhibit F, 2014

CBA, Article XIII at ¶¶ 75, 92, 95, 98 and Appendix A).

       55.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E, 2011

CBA, Article XIII at ¶¶ 91 and 94; Exhibit F, 2014 CBA, Article XIII at ¶¶ 94, 97). Furthermore,

throughout the relevant time period, D.A.G. routinely submitted contributions to Plaintiffs, along

with monthly remittance forms which contained the following language: “I hereby certify the


                                                 12
  Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 13 of 15 PAGEID #: 13




information submitted on this report is true and correct and agree to be bound by the terms of

payment to the funds covered by this reporting form, as set forth in the collective bargaining and

trust agreement.”

       56.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted collection policies. (Exhibits C and D, Collection

Policies). The CBA and Collection Policies require contributing employers to make fringe benefit

contributions in the month following the month in which the work was performed. (Exhibit C,

Section A(1) and Exhibit D).

       57.     The Collection Policies provide that, in the event an employer is delinquent in

contributing to the fringe benefit funds and the matter is referred to counsel for collection, the

employer is obligated to pay liquidated damages to the Pension Fund of 20% of the amount of the

unpaid contributions, along with simple interest at the rate of 1% per month on the unpaid

contributions, beginning from the due date, plus attorney’s fees and court costs. (Exhibit C,

Pension Fund Collection Policy, Sections C, D). The employer is likewise obligated to pay

liquidated damages to the Health Fund of 10% of the amount of the unpaid contributions, plus

10% interest per year (Exhibit D, Health Fund Collection Policy, ¶ 5).

       58.     The Collection Policy further provides that in the event an audit of an employer’s

payroll records reveals that the amount contributed by the employer was at least 5% less than the

amount due and owing, the employer will be responsible for the full expenses of the audit. (Exhibit

C, Pension Fund Collection Policy, Section F).

       59.     The expenses incurred by Plaintiffs for the audit of Defendant’s payroll records

total $4,500.00.




                                                 13
  Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 14 of 15 PAGEID #: 14




       60.     Under the terms of the Collection Policies and 29 U.S.C. §1132(g), Defendant is

liable to Plaintiffs for all unpaid contributions, liquidated damages, interest, audit expenses, and

attorney’s fees and costs.

       61.     Defendant’s conduct is in breach of the CBA, Trust Agreements, and Collection

Policy, and therefore Plaintiffs are entitled to liquidated damages, interest, and audit expenses

pursuant to LMRA § 301, 29 U.S.C. § 185.

       WHEREFORE, Plaintiffs demand the following relief:

       A.      Judgment on behalf of Plaintiffs and against Defendant for unpaid contributions in

       the amount of $345,243.09 to the Pension Fund, $308,537.62 to the Health Fund, and

       $20,562.53 to the Apprenticeship Fund, plus any unpaid contributions which should accrue

       during the pendency of this action, as provided under ERISA § 502(g), 29 U.S.C. §

       1332(g)(2)(A);

       B.      Judgment on behalf of Plaintiff, the Pension Fund, and against Defendant for

       accumulated interest at the rate of 1% per month for unpaid contributions from the

       respective due dates of such contributions, and liquidated damages equal to 20% of the

       unpaid contributions;

       C.      Judgment on behalf of Plaintiff, the Health Fund, and against Defendant for

       accumulated interest at the rate of 10% per year for unpaid contributions from the

       respective due dates of such contributions, and liquidated damages equal to 10% of the

       unpaid contributions;

       D.      Judgment against the Defendant for audit expenses, in accordance with the terms

       of the Collection Policy;




                                                14
Case: 1:20-cv-00378-MWM Doc #: 1 Filed: 05/12/20 Page: 15 of 15 PAGEID #: 15




   E.     An award of reasonable attorney’s fees incurred in connection with the collection

   of the unpaid amounts as provided for by the terms of the agreements and ERISA § 502(g),

   29 U.S.C. § 1132(g)(2)(D); and

   F.     Any other legal or equitable relief which the Court deems just as provided for under

   ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E), pursuant to ERISA § 502(a)(3), 29

   U.S.C. § 1132(a)(3).


                                        Respectfully submitted,

                                        s/ Thomas R. Kendall
                                        Thomas R. Kendall (0080996)
                                        Stephen P. Nevius (0092598)
                                        LEDBETTER PARISI LLC
                                        5078 Wooster Road, Suite 400
                                        Cincinnati, OH 45226
                                        937-619-0900
                                        937-619-0999 (fax)
                                        tkendall@fringebenefitlaw.com
                                        snevius@fringebenefitlaw.com
                                        Counsel for Plaintiffs




                                           15
